   Case 4:20-cv-00194-ALM Document 1 Filed 03/09/20 Page 1 of 6 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

AKOLOUTHEO, LLC,

     Plaintiff,                                                CIVIL ACTION NO.: 4:20-cv-194
     v.
                                                               JURY TRIAL DEMANDED
NTT DATA, INC.,

    Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

         1.       This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement in which Akoloutheo, LLC (“Akoloutheo” or “Plaintiff”),
makes the following allegations against NTT Data, Inc. (“NTT” or “Defendant”).

                                              PARTIES

         2.       Akoloutheo is a Texas limited liability company, having its primary office at
15139 Woodbluff Dr., Frisco, Texas 75035. Plaintiff’s owner and sole operator is Rochelle T.
Burns.

         3.       NTT is a Delaware corporation with its principal place of business at 7950 Legacy
Dr., Suite 900, Plano, TX 75024-0235. NTT’s Registered Agent for service of process in Texas
appears to be National Registered Agents, Inc., 1999 Bryan St., Suite 900, Dallas, TX 75201.

                                   JURISDICTION AND VENUE

         4.       This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).

         5.       Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. Defendant has a regular and established place of business in this Judicial
District, and Defendant has also committed acts of patent infringement in this Judicial District.




                                                Page 1 of 6
   Case 4:20-cv-00194-ALM Document 1 Filed 03/09/20 Page 2 of 6 PageID #: 2



        6.      Defendant is subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to its substantial
business in this forum, including: (i) at least a portion of the infringements alleged herein; and
(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or
deriving substantial revenue from goods and services provided to individuals in Texas and in this
Judicial District.

        7.      Defendant has an established place of business – specifically, NTT’s North
American corporate headquarters – located within the Eastern District of Texas, in Plano, Texas:




        8.      NTT has infringed, and does infringe, by transacting and conducting business
within the Eastern District of Texas.

        9.      NTT’s corporate headquarters in Plano, Texas is a regular and established place
of business in this Judicial District, and NTT has committed acts of infringement (as described in
detail, hereinafter) within this District. Venue is therefore proper in this District under 28 U.S.C.
§ 1400(b).

                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,426,730

        10.     Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,426,730 (“the ‘730 Patent”) entitled “Method and System for Generalized and


                                                 [2]
   Case 4:20-cv-00194-ALM Document 1 Filed 03/09/20 Page 3 of 6 PageID #: 3



Adaptive Transaction Processing Between Uniform Information Services and Applications” –
including all rights to recover for past, present and future acts of infringement. The ‘730 Patent
issued on September 16, 2008, and has a priority date of April 19, 2001. A true and correct copy
of the ‘730 Patent is attached as Exhibit A.

        11.       Defendant directly – through intermediaries including distributors, partners,
contractors, employees, divisions, branches, subsidiaries, or parents – made, had made, used,
operated, imported, provided, supplied, distributed, offered for sale, sold, and/or provided access
to software systems, cloud-based software, software as a service (SaaS), and/or platform as a
service (PaaS) (collectively, “software”) for organizing, storing, searching and analyzing data
across multiple networked resources – including, but not limited to, NTT’s DATA Business
Insights Engine, DATA Robotic Context Processor, DATA Nucleus, and DATASense IoT
Analytics Platform (“NTT Systems”).

        12.       The NTT Systems are the infringing instrumentality.

        13.       NTT Systems are server-based, operatively couple to a plurality of networked
systems and resources, and access and retrieve data from across those networked systems.

        14.       NTT Systems operate via internet-based access to networked systems and data
sources (“data resources”).

        15.       NTT Systems provide for request and query based access to data from data
resources.

        16.       NTT Systems process a user request or query, and responsively retrieve data from
data resources.

        17.       NTT Systems utilize and maintain a registry of data resources.

        18.         NTT Systems dynamically process transaction requests or queries, select data
resources, and perform operations on those data resources to provide a responsive resource or
result to a user.

        19.       NTT Systems generate and process transaction requests for access to particular
data resources, select one or more responsive data resources, and provide access to a responsive
resource through a user interface.


                                                  [3]
   Case 4:20-cv-00194-ALM Document 1 Filed 03/09/20 Page 4 of 6 PageID #: 4



       20.        Plaintiff herein restates and incorporates by reference paragraphs 11 – 19, above.

       21.        All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within NTT Systems.

       22.        NTT Systems comprise a networked computer system that provides a resultant
resource responsive to a transaction request.

       23.        NTT Systems comprise transaction processing constructs.

       24.        NTT Systems comprise a plurality of networked resources communicatively
coupled to provide specific resources responsive to a transaction processed by NTT Systems.

       25.        NTT Systems maintain registries of networked resources and resource
characteristics for use in responding to transactions requests.

       26.        NTT Systems process a transaction request utilizing contextual elements related
to the request.

       27.        NTT Systems select one or more data resources, and performs one or more
operations on those data resources to satisfy the transaction request.

       28.        NTT Systems generate a resultant resource responsive to the transaction request,
and deliver that resultant resource to the user, via a user interface.

       29.        NTT Systems infringe – at least – claims 1, 15, and 17 of the ‘730 Patent.

       30.        NTT Systems literally and directly infringe – at least – claims 1, 15, and 17 of the
‘730 Patent.

       31.        NTT Systems perform or comprise all required elements of – at least – claims 1,
15, and 17 of the ‘730 Patent.

       32.        In the alternative, NTT Systems infringe – at least – claims 1, 15, and 17 of the
‘730 Patent under the doctrine of equivalents. NTT Systems perform substantially the same
functions in substantially the same manner with substantially the same structures, obtaining
substantially the same results, as the required elements of – at least – claims 1, 15, and 17 of the
‘730 Patent. Any differences between the NTT Systems and the claims of the ‘730 Patent are
insubstantial.



                                                   [4]
   Case 4:20-cv-00194-ALM Document 1 Filed 03/09/20 Page 5 of 6 PageID #: 5



       33.     All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within, or performed by, NTT Systems and are therefore attributable to NTT.

       34.     NTT Systems, when used and/or operated in their intended manner, or as
designed, infringe – at least – claims 1, 15, and 17 of the ‘730 Patent, and NTT is therefore liable
for infringement of the ‘730 Patent.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.
                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       a.      A judgment in favor of Plaintiff that Defendant has infringed the ‘730 Patent;
       b.      A permanent injunction enjoining Defendant and its officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith, from infringement of the ‘730 Patent;
       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ‘730
Patent as provided under 35 U.S.C. § 284;
       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendant’s prohibited conduct with notice being made at least as early as
the service date of this complaint, as provided under 35 U.S.C. § 284;
       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       f.      Any and all other relief to which Plaintiff may show itself to be entitled.




                                                 [5]
  Case 4:20-cv-00194-ALM Document 1 Filed 03/09/20 Page 6 of 6 PageID #: 6



March 9, 2020                       Respectfully Submitted,
                                  By: /s/ Ronald W. Burns
                                      Ronald W. Burns (Lead Counsel)
                                      Texas State Bar No. 24031903
                                      RWBurns & Co., PLLC
                                      5999 Custer Road, Suite 110-507
                                      Frisco, Texas 75035
                                      972-632-9009
                                      rburns@burnsiplaw.com

                                      ATTORNEY FOR PLAINTIFF
                                      AKOLOUTHEO, LLC




                                     [6]
